NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ALEXANDER WALKER,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D20-29
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Pinellas County; Susan St. John, Judge.

J. Andrew Crawford of J. Andrew
Crawford, P.A., St. Petersburg, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


BLACK and SMITH, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.